El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La Sra. Luz M. Hernández de López, cliente de las tiendas por departamento conocidas por el nombre comercial de Gon-zález Padín, visitó el día 13 de octubre de 1978 la sucursal ubicada en el Viejo San Juan. El propósito de la visita era cambiar, por un tamaño mayor, un pantalón de su hijo que había comprado anteriormente. La referida dama se enca-minó al departamento de ropa de niños donde abordó directa-mente a una empleada del mismo, enseñándole su compro-bante de compra y explicándole a ésta el propósito de su vi-sita. Dicha empleada procedió a realizar el cambio deseado. *97No habiendo recibido instrucción ulterior alguna por parte de la empleada, la señora Hernández de López se dirigió al primer piso con el propósito de abandonar el referido esta-blecimiento comercial. Al así hacerlo, se activó una alarma debido a que no se le había removido a la mercancía una “eti-queta plástica de inventario” que forma parte de un sistema electrónico conocido como sensormatic, el cual había sido im-plantado en fecha reciente en las tiendas González Padín con el propósito de evitar el hurto de mercancía.
Al activarse la alarma, empleados del establecimiento co-mercial “intervinieron” con la señora Hernández de López. La prueba respecto a este punto fue conflictiva: la referida dama adujo que fue obligada por personal de la tienda a per-manecer en la misma durante aproximadamente treinta (30) minutos, siendo tratada en forma descortés y abusiva hasta tanto se pudo aclarar la situación. La prueba de la deman-dada, por el contrario, fue a los efectos de que la permanen-cia de la dama en su establecimiento fue voluntaria y a “manera de invitación”. Así lo concluyó el tribunal de instan-cia en sus determinaciones de hecho. Ello no obstante, el re-ferido foro determinó que el “incidente alteró el ánimo de las personas que estaban en la tienda en esos momentos así como el ánimo de la co-demandante y el de los empleados que con ella intervinieron, pero esa alteración no pasó de lo que es normal y natural en casos como el que nos ocupa”. (1)
El Tribunal Superior de Puerto Rico, Sala de San Juan, expresando, en síntesis, que la prueba antes reseñada no de-*98mostraba la comisión de acto negligente alguno por parte de los empleados de la firma comercial demandada, declaró sin lugar la demanda de daños y perjuicios radicada. Incón-forme, la parte demandante acudió en revisión ante este Tribunal imputándole al foro de instancia la alegada comisión de tres (3) errores, a saber:
Primer Error: El Honorable Tribunal de Instancia erró al concluir que los empleados de la demandada y recurrida no incurrieron en negligencia al detener y restringir la li-bertad de la dama demandante y recurrente como sospechosa de haberse apropiado ilegalmente de mercancía de la deman-dada y recurrida.
Segundo Error: El Honorable Tribunal de Instancia erró al concluir que la empleada de la demandada y recurrida, Carmen Acevedo no incurrió en negligencia, al cambiar y entregar a la demandante y recurrente un pantalón sin lle-varlo a la cajera para extraerle la etiqueta de inventario conforme al procedimiento de “Sensormatic”.
Tercer Error: El Honorable Tribunal de Instancia erró al no hacer determinación sobre la prueba médica del Dr. Miguel A. García Jiménez, Psiquiatra, el cual declaró que la condición de “Reacción de Ansiedad con Depresión” que pa-dece la dama demandante y recurrente, es consecuencia de la actuación de detención y privación de la libertad de la demandada y recurrida. (Énfasis suprimido.)
Le concedimos término a la parte demandada recurrida para que mostrara causa por la cual este Tribunal no debía expedir el auto solicitado y dictar sentencia revocatoria de la emitida por el foro de instancia. Dicha parte ha comparecido. Resolvemos.
I
El caso de autos nos brinda la oportunidad de examinar, a la luz de nuestro ordenamiento jurídico de origen civilista, el alcance de la facultad del propietario de un establecimiento comercial para proteger su propiedad mediante la utilización *99de artefactos electrónicos o mecánicos modernos y la respon-sabilidad civil de éste por los “daños” que puedan sufrir sus clientes como consecuencia del uso de dichos artefactos.
El Art. 280 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. lili, define el derecho de propiedad de la siguiente ma-nera:
La propiedad es el derecho por virtud del cual una cosa pertenece en particular a una persona con exclusión de cual-quier otra.
La propiedad concede el derecho de gozar y disponer de las cosas sin más limitaciones que las establecidas en las leyes.
El propietario tiene acción contra el tenedor y el poseedor de la cosa para reivindicarla. (Énfasis suplido.)
Como vemos, dicho artículo de ley concede al propietario de una “cosa”, en términos generales, tres grandes facultades, a saber: gozar, disponer y accionar para reivindicar la cosa. En relación con estas “facultades” o, lo que es lo mismo, con el “contenido” del derecho de propiedad, Puig Brutau subraya que en “realidad se trata de un breve esquema legal que encierra un contenido mucho más amplio”. (Énfasis suplido.) (2) A esos mismos efectos, Albaladejo nos informa que “[H]acer una enumeración exhaustiva de facultades es imposible, porque siempre quedará algún aspecto del señorío sobre la cosa, en el que quepa pensar singularmente, y concebirlo como otra nueva facultad”. (3) (Énfasis suplido.)
Debemos mantener presente, en adición, que este “contenido” del derecho de propiedad puede ser dividido o *100clasificado en dos aspectos: positivo y negativo. Sobre esto, Puig Brutau señala que:
En sentido positivo [el propietario] puede obtener del ob-jeto de su derecho el aprovechamiento natural, usándolo y obteniendo los frutos o rendimientos correspondientes; igual-mente corresponde al aspecto positivo la facultad de realizar actos jurídicos mediante los que disponga de su derecho, ena-jenándolo o sometiéndolo a gravámenes o limitaciones. En sentido negativo, el propietario tiene el derecho de excluir a los demás para que no interfieran o impidan el uso, disfrute y disposición del objeto de su derecho. (Énfasis suplido.) (4)
En cuanto a fincas, esta llamada facultad o derecho de exclusión que posee el propietario está plasmada en las disposiciones del Art. 322 de nuestro Código Civil, 31 L.P.R.A. see. 1231, el cual, en lo pertinente, dispone que todo “propietario podrá cerrar o cercar sus heredades por medio de paredes, zanjas, setos vivos o muertos, o de cualquiera otro modo”. (Énfasis suplido.(4)
Castán, a esos efectos y en lo pertinente, expresa que:
Facultades de Exclusión. — Son estas facultades comple-mento y garantía de las de aprovechamiento, en cuanto per-miten al propietario impedir la intromisión o perturbación.
. . . Figuran en este grupo de facultades:
Io. El derecho del propietario de colocar la cosa en condi-ciones de que nadie pueda perturbarle en el goce de la misma, o lo que es igual, el derecho de cerrar o cercar sus fincas, re-conocido . . . por el artículo 388 del Código civil [Artículo 322 de nuestro Código Civil] .... (Énfasis suplido.) (5)
J. Roca Juan, en su colaboración a la obra Comentarios al Código civil y compilaciones forales, reitera lo expresado por Castán al señalar que el precepto contenido en el Art. 388 del Código Civil español es reflejo del contenido excluyente de *101la propiedad. (6) Manresa, por su parte, nos informa que me-diante el citado Art. 388 del Código Civil español se consigna “un derecho, llamado con acierto de exclusión y de defensa”. (Énfasis suplido.) (7)
Este “derecho de exclusión o de defensa” que posee el pro-pietario es aplicable, naturalmente, tanto a fincas rústicas como urbanas. Como correctamente nos señala Laeruz, la “autorización de cerramiento viene pensada por la Ley para las fincas rústicas, porque en cuanto a las urbanas nunca cupo duda de su posibilidad”. (Énfasis suplido.) (8) A esos mismos efectos, véase M. Albaladejo, Curso de Derecho Civil Espa-ñol, Barcelona, Ed. Bosch, 1982, T. III, pág. 228.
Sobre la manera en que puede verificarse el “cierre o cer-cado”, Seaevola aclara que:
Al valerse nuestro artículo de las expresiones cerrar y cercar, debió sin duda tener en cuenta los diversos sentidos en que los tratadistas y aun las mismas disposiciones legales las consideran. Cerrar, según el Diccionario de la Lengua, significa poner algún impedimento que estorbe la entrada o salida de una cosa; mientras que cercar supone rodear o cir-cunvalar algún sitio con vallado, tapia o muro. . . .
. . . Por esto ha declarado la jurisprudencia administrativa que los terrenos de propiedad particular se consideren cerra-dos o acotados y prohibida la invasión en ellos, no siendo preciso que estén cercados de pared continua, bastando cual-quier señal material y visible que indique el hecho de la pro-piedad y la voluntad del dueño de disfrutarla exclusiva-mente. . . . (Énfasis suplido.) (9)
*102Albaladejo nos informa, por su parte, que el “cierre puede ser material, como con una tapia u otros obstáculos. Pero puede ser también simbólico, como cuando se anuncia por le-treros u otros medios de prohibición de paso” (énfasis supli-do) (10); añade que generalmente “para practicar el cierre parece que debe bastar con la determinación que tome y ponga en práctica el dueño”. (11) (Énfasis suplido.)
Debe mantenerse presente, sin embargo, que el derecho de propiedad, (12) al igual que todos los otros derechos en un sistema jurídico ordenado, está sujeto por su propia naturaleza a una serie de limitaciones y restricciones necesarias para la realización de objetivos y valores sociales colectivos, así como también que el ordenamiento, en determinadas circunstancias, expresamente impone sobre el propietario ciertos deberes y responsabilidades. Como expresa Puig Brutau:
El derecho de propiedad no puede entenderse como un medio para la actuación ilimitada del individuo. Responde a un fin racional y por ello tiene límites intrínsecos, incluso con independencia de los que resultan de la existencia de derechos expresamente concedidos a otros titulares frente al propietario.
Iiay, pues, limitaciones fundadas en la propia naturaleza de la propiedad, que los Tribunales reconocerán incluso sin disposición positiva concreta, por el solo hecho de la existen-cia del derecho y para que bajo la apariencia de éste no se atente contra el ordenamiento jurídico. Existen también disposiciones estrictamente legales, tanto para la protección de los derechos privados como en interés público o general, y tanto consistentes en una limitación del uso o de la facul-*103tad de excluir, como en someter al propietario a una trans-misión forzosa. (Énfasis suplido.) (13)
No puede perderse de vista, por último, que las “limitaciones” al derecho de propiedad no sólo tienen un “aspecto negativo” —desde el punto de vista de que no puede hacerse con referencia al bien— sino que tienen un “aspecto positivo”, en el sentido de imponer al propietario la obligación de prevenir los daños que en el ejercicio de su derecho de propiedad pueda ocasionar a terceros. Como certeramente señala Scaevola:
. . . Porque, al fin, y en resumen, lo que representa la ma-teria objeto de este capítulo es el cumplimiento de una inexcusable obligación que acompaña al derecho de propiedad, por virtud del cual todo el que sea dueño de una cosa se ve competido, necesariamente, velando por los intereses de los demás, a prevenir los peligros o amenazas que aquélla ofrez-ca. Y el particular amenazado en su hacienda o en su persona puede obligarle, caso de que aquél no lo fuere volunta-riamente, a que ponga por obra todos los medios de precau-ción que las circunstancias señalen en cada caso concreto. (Énfasis suplido.) (14)
Al amparo de los principios antes enunciados no debe haber duda de que, previa la observancia de ciertas precauciones o salvaguardas, en nuestra jurisdicción el propietario de un bien —en el “goce y disfrute”, y “en defensa”, de su derecho de propiedad— tiene la “facultad” o el derecho de hacer uso de mecanismos, instrumentos o estructuras, que no sean ni inherentemente peligrosos ni atenten contra la integridad personal de los seres humanos, (15) con el legítimo pro-*104pósito de “cerrar” su propiedad y así evitar que personas ines-crupulosas le hurten impunemente su propiedad.
r — I HH
Tratándose en el presente caso de una situación donde el “objeto” del derecho de propiedad es un establecimiento comercial abierto al público, nuestra jurisprudencia ha impuesto al propietario del mismo un deber particular que lo obliga de manera especial con las personas que son inducidas por él a patrocinar el mismo. Como expresáramos en Gutiérrez v. Bahr, 78 D.P.R. 473, 474 (1955):
Es un principio universal de derecho que cuando una persona o empresa mantiene abierto un establecimiento al pú-blico, con el objeto de realizar en dicho establecimiento ope-raciones comerciales para su propio beneficio, debe mantener dicho establecimiento en condiciones de seguridad tales, que la persona inducida a penetrar en el mismo, no sufra ningún daño. (Énfasis suplido.) (16)
El quebrantamiento o incumplimiento de este deber por parte del propietario, o sus empleados, y la responsabilidad civil que podría originarse a partir de ese hecho nos lleva, naturalmente, al ámbito de las obligaciones extracontractua-les y, en particular, a la discusión y consideración de la res-ponsabilidad del propietario, en una jurisdicción como la nuestra de origen civilista, por los daños que por acción u omisión de él, o sus empleados, puedan sufrir terceras per-sonas dentro de su propiedad. (17)
*105Comentando el Art. 1902 del Código Civil español —Art. 1802 del Código Civil de Puerto Rico— expresa Lacruz que el mismo “establece, con valor de 'principio, que el que por acción u omisión causa daño, a otro interviniendo culpa o negligencia, está obligado a reparar el daño causado”. (Énfasis suplido.) (18) Añade que dicha disposición legal se enuncia “en forma de regla general y sin concretarse a determinados tipos de infracción” (énfasis suplido),(19) lo que presupone una norma genérica que nos prohíbe causar daño a otro mediante conducta ya sea activa, ya pasiva.
Santos Briz, (20) por su parte, añade que el citado Art. 1902 del Código Civil español:
. . . exige como elementos o requisitos para que proceda la reparación del daño causado: 1) La acción u omisión in-fractora del contrato o productora del acto ilícito extracon-tractual. 2) La antijuricidad de la misma. 3) La culpa del agente. 4) La producción de un daño. 5) La relación de causa a efecto entre la acción u omisión y el daño.
Respecto a cuando una omisión se considera como “antijurídica”, el referido autor sostiene que “pueden ser ... antijurídicas cuando afecta al omitente una especial obligación de evitar el daño”. (Énfasis suplido.) (21) Añade, por último, al discutir la posibilidad de una omisión o acto negativo como “causa del daño”, que:
La doctrina moderna e incluso nuestra jurisprudencia con-sideran la causalidad en la omisión. El acto omisivo puede *106merecer, desde el punto de vista jurídico, el concepto de “causa” del daño. Para ello se requiere: a) Que con verosi-militud rayana en seguridad se hubiera evitado el daño de haberse realizado la acción omitida; b) Que para evitar el resultado [dañoso] hubiese [el] deber jurídico de obrar. (22)
Nuestra jurisprudencia, en armonía con lo esbozado por la doctrina civilista anteriormente citada, ha señalado que “[Sjegún el citado artículo [Art. 1802 de nuestro Código Civil], que establece uno de los principios más fundamentales de nuestro orden jurídico —el de la responsabilidad aquiliana por hechos propios— todo perjuicio, material o moral, da lugar a reparación si concurren tres requisitos o elementos: primero, se establece la realidad del daño sufrido; segundo, existe un nexo causal entre el daño y la acción u omisión de otra persona; y tercero, dicho acto u omisión es culposo o negligente”. (Énfasis suplido.) Hernández v. Fournier, 80 D.P.R. 93, 96 (1957). Véanse, en adición: Pérez Escolar v. Collado, 90 D.P.R. 806 (1964); Jiménez v. Pelegrina Espinet, 112 D.P.R. 700, 703 (1982). En cuanto a la responsabilidad en particular resultante de omisiones, de un análisis de las decisiones emitidas por este Tribunal a través de los años se desprende que los factores a considerarse son: primero, la existencia o inexistencia de un “deber jurídico de actuar” por parte del alegado causante del daño, el incumplimiento del cual deber constituye precisamente la “antijuricidad” de que hablábamos anteriormente, Quiñones v. Duarte Mendoza, 112 D.P.R. 223 (1982); Reyes v. Phoenix Assurance Co., 100 D.P.R. 871 (1972); Flores Flores v. Pizarro Cordero, 90 D.P.R. 384 (1964); Oliver v. Municipio de Bayamón, 89 D.P.R. 442 (1963), y segundo, si de haberse realizado el acto omitido se hubiere evitado el daño. López Surita v. A.F.F., 93 D.P.R. 601 (1966); Cruz Costales v. E.L.A., 89 *107D.P.R. 105 (1963), y Morales Muñoz v. Castro, 85 D.P.R. 288 (1962) (23).
III
La instalación y utilización por la demandada recurrida González Padín —o por cualquier otra empresa comercial— del sistema conocido como sensormatic, o cualquier otro similar, ciertamente no choca contra ninguno de los principios pertinentes y aplicables de nuestro ordenamiento jurídico. Se trata de un mecanismo electrónico que es utilizado con el fin o propósito legítimo de evitar el hurto indiscriminado de la mercancía existente en dichos establecimientos, el cual ni es inherentemente peligroso ni es uno que atente contra la integridad personal de los clientes de los mismos. Resolvemos en su consecuencia que, previa la observancia de ciertos requisitos o salvaguardas, (24) el dueño de un estableci-*108miento comercial en Puerto Rico puede lícitamente hacer uso de un sistema de esa naturaleza en “defensa” de su derecho de propiedad. No obstante, debe mantenerse presente que la responsabilidad de que dicho sistema funcione adecuada y apropiadamente corresponde, de manera primaria y como regla general, al establecimiento comercial. Ello, por razón de que “La responsabilidad debe recaer sobre aquella parte en mejor situación para adoptar medidas preventivas y así reducir las probabilidades de daño”. Diesel Tanker v. CORCO, 104 D.P.R. 834, 843 n. 7 (1976).
En el presente caso, como hemos visto, la demandante acudió en solicitud de ayuda a una empleada del establecimiento comercial con el propósito de realizar el cambio deseado. Ésta no desprendió de la mercancía en controversia la “etiqueta plástica de inventario” que hace funcionar la alarma del sistema sensormatic; tampoco advirtió a la demandante de la existencia de dicho artefacto y para que se dirigiera a la dependencia apropiada del establecimiento con el fin de que se le desprendiera la misma. ¿Tenía la referida empleada, en representación del dueño del establecimiento, el “deber jurídico” de así hacerlo? Entendemos que la contestación tiene que ser en la afirmativa. El establecimiento comercial como tal es quien está en “control” de la situación: es *109“quien” nunca debe “olvidar” que tiene en operación un sis-tema de alarma contra hurto, es “quien conoce” con exactitud cómo funciona el mismo y cómo se evita su activación y es “quien sabe” a qué mercancía está adherida la “etiqueta de inventario” y a cual no. (25) En adición, es quien “debe man-tener dicho establecimiento en condiciones de seguridad tales, que la persona inducida a penetrar en el mismo, no sufra ningún daño”. Gutiérrez v. Bahr, ante, pág. 474.
La omisión de la empleada —obviamente negligente— es la que sin lugar a dudas causa la detención injustificada de la demandante por parte de los empleados de seguridad del establecimiento. En otras palabras, la omisión fue la causante del “daño sufrido”,(26) omisión por la cual responde su pa-trono. Véanse: Art. 1803 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5142; Lloréns v. Lozada, 73 D.P.R. 271 (1952). Concurriendo los tres requisitos que exige nuestra jurispru-dencia en esta clase de situaciones, Hernández v. Fournier, ante, la demandante tiene derecho a reparación del perjuicio sufrido por ella como consecuencia de la negligencia de la parte demandada.
Por los fundamentos expuestos, se expide el auto, se dic-tará sentencia revocatoria de la dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan, y se devuelve él caso a *110dicho foro para la continuación de los procedimientos compatibles con lo aquí resuelto.
El Juez Presidente Señor Pons Núñez no interviene y el Juez Asociado Señor Negrón García concurre en el resultado sin opinión escrita.

(1) Debe señalarse que la parte demandante —compuesta por la señora Hernández de López, el esposo de ésta, y la sociedad legal de gananciales compuesta por ambos— presentó, en adición, prueba demostrativa de que la señora Hernández de López tuvo que ser sometida a tratamiento psiquiá-trico por espacio de quince (15) meses debido a una “reacción de ansiedad severa con depresión” que se le desarrollara como consecuencia del incidente acaecido. El tribunal de instancia, aparentemente debido al resultado al que llegó en la sentencia que emitiera, no hizo determinaciones de hecho sobre este aspecto de la prueba.


(2) J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1971, T. III, Vol. I, pág. 167.


(3)M. Albaladejo, Curso de Derecho Civil Español, Barcelona, Ed. Bosch, 1982, T. III, págs. 159-160.


(4)Puig Brutau, op. cit., págs. 167-168.


(5)J. Castán, Derecho civil español, común y foral, Madrid, Ed. Reus, 1982, T. II, Vol. 1, pág. 170.


(6) M. Albaladejo, Comentarios- al Código civil y compilaciones forales, España, Ed. Rev. Der. Privado, 1980, T. V, Val. I, pág. 369.


(7) J. M. Manresa, Código Civil Español, 8va ed. rev., Madrid, Ed. Reus, 1976, T. III, pág. 431.


(8) J. L. Laeruz, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1979, T. Ill, Vol. I, pág. 221.


(9) Q. M. Seaevola, Código Civil, 4ta ed., Madrid, Ed. Reus, 1943, T. VII, págs. 183-184.


(10) Curso de Derecho Civil, op. cih, pág. 228.


(11) íd., pág'. 228.


(12) Y, por consiguiente, el derecho del dueño al uso y disfrute de la cosa y sus facultades de exclusión y la defensa de la misma.


(13) Puig Brutau, op. cit., págs. 261-262. Véase, en adición, Castán, op. cit., pág. 217.


(14) Scaevola, op. cit., pág. 193.


(15) Un artefacto, instrumento o estructura que sea peligroso per se obviamente estaría incluido dentro de las “limitaciones intrínsecas” del Derecho de propiedad. Véase Anotación, Fence as Nuisance, 80 A.L.R.3d 962.


(16) Véanse, en adición: Goose v. Hilton Hotels, 79 D.P.R. 523 (1956); Santaella Negrón v. Licari, 83 D.P.R. 887 (1961); Weber v. Mejías, 85 D.P.R. 76 (1962); Aponte Betancourt v. Meléndez, 87 D.P.R. 652 (1963); Feliciano v. Escuela de Enfermeras, 94 D.P.R. 535 (1967); Rivera v. Supermercados Amigo, Inc., 106 D.P.R. 657 (1977).


(17) En este aspecto, las decisiones emitidas por tribunales de jurisdic-ciones del common law no son de mucha ayuda. A diferencia de las jurisdic-ciones civilistas —donde, como discutiremos más adelante, existe una norma genérica de responsabilidad, la cual sólo requiere prueba de acto u omisión *105culposa o negligente, daños, y relación causal entre ambos— las jurisdiccio-nes del common law se limitan a reconocer una serie de “delitos civiles con-cretos” con “requisitos específicos”. Véase H. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, San Juan, Pubs. J.T.S., 1980, Cap. 1, págs. 1-5.


(18) Lacruz, op. dt., 1977, T. II, Vol. I, pág. 188.


(19)íd., pág. 188.


(20)En su colaboración a la obra: Comentarios al Código civil y compi-laciones forales, op. dt., 1984, T. XXIV, pág. 101.


(21) Op. cit., pág. 105.


(22) Ibíd, pág. 271.


(23)A pesar de que la mayoría de los casos arriba citados, en cuanto al “requisito de causalidad”, fueron resueltos al amparo de la “teoría de causa próxima” u otras teorías de origen angloamericano, y que en Soc. de Gananciales v. Jeronimo Corp., 103 D.P.R. 127 (1974), y Jiménez v. Pelegrina Espinet, 112 D.P.R. 700 (1982), este Tribunal “adoptó” para Puerto Rico la teoría civilista de “causalidad adecuada”, debe advertirse que los criterios para considerarse una omisión como fuente de responsabilidad no variaron en modo significativo.


(24) La utilización de dichos sistemas conlleva ciertas y determinadas obligaciones y responsabilidades. El dueño de un establecimiento comercial que resuelva utilizarlos debe:
1— Notificar, en forma apropiada y razonable, a los clientes que pa-trocinan el establecimiento de que dicho mecanismo está siendo utilizado en el mismo. Debe recordarse que “La persona que tiene el dominio o derecho del dominio del lugar u operación en que existen las anteriores circunstan-cias está en el deber de advertir del peligro existente así como de las pre-cauciones que se deben tomar a aquellas que, por invitación suya, se encuen-tran en dicho lugar. Dicha persona debe ejercer el mayor cuidado y tomar todas las precauciones que conoce o debió conocer para evitar tal peligro”. (Énfasis suplido.) Vda. de Delgado v. Boston Ins. Co., 99 D.P.R. 714, 723-724 (1971). Véase, en adición, Restatement (Second) of Torts Sec. 84 (1965);
2— Establecer y mantener un programa de inspección y mantenimiento adecuado en relación con el mismo. Cf. Rivera v. Rivera Rodríguez, 98 *108D.P.R. 940, 943 (1970) a los efectos de que “El dueño y operador de un ve-hículo de motor tiene el deber de ejercer cuidado ordinario para que el ve-hículo esté en condiciones de razonable seguridad mecánica y adecuada-mente equipado. . . . Entre esos deberes está el de ejercer cuidado razona-ble en la inspección del vehículo para descubrir defectos o averías que im-pidan su operación normal, dentro de un marco de razonable seguridad. De ahí que se le impute el conocimiento de defectos latentes o defectos que una inspección razonable hubiese descubierto”, e
3— Instruir y entrenar adecuadamente en el uso del sistema a todos sus empleados; esto es, tanto a los que intervienen directamente con los clientes con motivo de las compras que éstos realizan, como los empleados en-cargados de la seguridad del establecimiento. Véase Ayala v. San Juan Racing Corp., 112 D.P.R. 804 (1982).


(25) El uso del concepto de “control” para determinar responsabilidad bajo el Art. 1802 del Código Civil no.es nuevo en nuestra jurisdicción. Véanse: Rivera v. San Juan Racing Assoc., Inc., 90 D.P.R. 414 (1964); Pérez Rivera v. Olazagasti Fiol, 90 D.P.R. 779 (1964); Santaella Negrón v. Licari, supra, y Mariani v. Christy, 78 D.P.R. 782 (1952).


(26) En Casanova v. González Padín Co., 47 D.P.R. 488, 498 (1934) re-solvimos, en síntesis, que la duración del encarcelamiento se refiere mera-mente al alcance de los daños y perjuicios y que “una detención momentá-nea, de ser ilegal, da derecho a una causa de acción absoluta”. En Ayala v. San Juan Racing Corp., supra, pág. 813, citando a Castán, hicimos claro que una lesión a la libertad es un daño en sí mismo y que una “persona, sea o no funcionario del orden público, puede por sí, o por mediación de otro, detener ilegalmente o causar que se detenga ilegalmente a otra persona. En ambos casos dicha persona respondería en daños y perjuicios, si dicha actuación es culposa o negligente”.